Title: To Benjamin Franklin from Veuve Lalanne & fils, 23 June 1778
From: Lalanne, Veuve, & fils
To: Franklin, Benjamin


Monsieur,
A Bayonne Le 23. Juin 1778.
Vous futes informé de l’expédition que nous fimes, en Décembre dernier, sous les auspices et l’influence de M. Deane, de trois navires pour le continent des Etats-Unis de l’amérique. Un seul de ces batimens arriva à Edenton, le second perit entre le Cap Hatteras et Ocrecock, et le sort du troisiéme, que nous avons ignoré jusqu’à présent, nous a tenus dans le plus grand souci. Ce n’est que par le courrier d’avant-hier, qu’il nous est venu une lettre d’Angleterre, portant notre adresse en François, quoique le contenu en anglois soit pour quelqu’autre qui n’est pas nommé. Dans la foule des conjectures que ce cas singulier a fait naître, nous nous sommes fixés à celle qui nous a paru la plus probable. C’est que la dite lettre, datée de Newyorck du 4 Mai dernier, et souscrite par M. David Campbels, a dû être dirigée au Sr. Berrade, capitaine de notre navire l’Esperance, et que celui-ci, voulant nous apprendre de quelque maniere l’état des choses, aura chargé quelqu’un, après avoir retiré la piéce qu’elle annonce, de nous la faire passer. Quoiqu’il en soit, Monsieur, nous prenons la liberté de vous envoyer en original la dite Lettre, qui est pour nous de la plus grande importance. Il en résulteroit en effet une illégalité manifeste de la prise de notre navire, faite par le capitaine du Nottingham, et une esperance plus que morale qu’il nous sera rendu, ainsi que la cargaison ou le produit, à la premiere réquisition. D’après cela nous venons, avec la juste confiance qu’inspirent vos dispositions et vos procédés toujours obligeans, vous prier instamment de nous accorder le secours de vos lumieres et de votre protection, dans une circonstance aussi délicate. Le premier pas à faire, ce nous semble, seroit de parvenir à une connoissance plus exacte et plus sûre des faits. Mais par quelle voie, par quels moyens? Voilà notre embarras, et vous seul, Monsieur, êtes situé pour nous en tirer. Le second (chose plus difficile encore) devroit tendre à faire tenir au Capitaine Berrade des avis et des instructions qui lui seroient bien nécessaires dans l’état où il se trouve. Le troisiéme enfin, qui ne pourroit être déterminé que sur des nouvelles certaines de ce Pays-là, devroit avoir pour but une réclamation en forme et authentique, fondée sur les moyens d’illégalité que présente la lettre de M. Campbels, et sur ceux de la destination apparente et des expéditions pour le Cap François, Isle St. Domingue. Votre sage prèvoyance vous inspirera, Monsieur, les expédiens les meilleurs et les plus efficaces. Et comme elle n’a d’ailleurs nul besoin d’être exaltée, nous nous livrons à elle aveuglément, en attendant que vous ayez la bonté de nous les désigner, et de nous en communiquer le résultat. Pénétrés de la plus vive reconnoissance, nous joindrons nos voeux à ceux de toute laFrance, pour la conservation des jours qui lui sont aussi précieux que les vôtres. Nous avons l’honneur d’être avec les sentimens de la plus respectueuse considération, Monsieur, Vos très humbles et très obéissans serviteurs
V. Lalanne ET Fils
 
Addressed: M. Le Docteur Francklin à Paris
Notation: V. Lalanne et fils Bayonne 23. juin 1778.
